It is made to appear that the statement of facts was properly filed with the district clerk but not forwarded to this court with the transcript. An examination of the facts discloses that, according to the state's witnesses, the appellant possessed a still and other equipment for the manufacture of intoxicating liquor; also a quantity of such liquor. That he sold a quantity of intoxicating liquor to Ira Pate and another person was related by Mrs. Mary Pinkston. Appellant admitted the possession but denied the ownership or use of the equipment. He also denied the sale of intoxicants. *Page 161 
We find no bills of exceptions in the record, but there is attached to the motion for new trial the affidavits of two persons, one of which is signed by Lum Walker (by his mark), the other by Ira Pate. In both of these affidavits it is stated that the testimony of Mrs. W. L. Pinkston is false in that, as a matter of fact, appellant did not sell any liquor to Ira Pate, nor did he sell it to Lum Walker.
In his motion for new trial, appellant offered as an excuse for not calling the witnesses mentioned at the time of the trial that the indictment did not name the persons to whom the state claimed he had sold intoxicants. He was not charged with the sale of intoxicating liquor but with manufacturing and possessing it, and also for possessing equipment for its manufacture. In charging those offenses, the law did not require that it name any purchaser. The evidence that he sold it was admissible as bearing upon the issue of intent in possessing the still and liquor. The appellant's case seems to have been tried without counsel, but upon the motion for new trial he appeared by counsel. We are of the opinion that the diligence to secure the testimony was not shown, and that the trial judge did not abuse his discretion in overruling the motion for new trial. Under such circumstances, this court is not warranted in disturbing the judgment. The motion for rehearing is overruled.
Overruled.